Citation Nr: 0809015	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-35 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a psychiatric disorder, identified as 
bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In October 2007, the veteran appeared and testified at a 
(travel Board) personal hearing before the undersigned Acting 
Veterans' Law Judge sitting at Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant sought service connection for a nervous 
condition in May 1977.  After reviewing the veteran's service 
medical records and August 1977 report of VA examination, by 
a September 1977 rating decision, the RO denied service 
connection for anxiety neurosis with depression, the 
diagnosis provided on the August 1977 VA examination.  The 
basis of the denial was that the evidence did not show that 
the currently diagnosed psychiatric disorder (anxiety 
neurosis with depression) was incurred in service.  The 
appellant was notified of the denial in September 1977, did 
not appeal, and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 30.302, 20.1103 
(2007). 

In February 1982, the appellant subsequently sought to reopen 
a claim for service connection for a nervous disorder.  In 
March 1982, the appellant underwent a VA psychiatric 
examination.  The examiner diagnosed the veteran's symptoms 
as anxiety disorder superimposed on an underlying dependent 
personality disorder.  This claim was denied in an April 1982 
rating decision.  The basis of the denial of reopening was 
that new and material evidence had not been received since 
the prior final rating in September 1977.  The appellant was 
notified of this denial that same month, and did not appeal; 
therefore, this decision also became final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 30.302, 20.1103. 

In February 2004, the appellant submitted another claim to 
reopen service connection for a psychiatric disorder, 
indicated to be bipolar affective disease.  Because of the 
prior final rating decisions, the appellant's current claim 
for service connection a psychiatric disorder, claimed as 
bipolar disorder, is in fact a claim to reopen a previously 
denied claim, and requires the receipt of new and material 
evidence.  

In this regard, it is noted that the veteran appealed the May 
2003 rating decision which denied service connection for 
post-traumatic stress disorder (PTSD); however, prior to the 
certification of this appeal to the Board, by a November 2005 
communication, the veteran withdrew this claim.  
Notwithstanding the veteran's withdrawal of this issue, it is 
noted that, where a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Moreover, different law (i.e., 38 C.F.R. §§ 3.304(f), 4.125 
(2007)) applies to claims for service connection for PTSD.  
In view of the foregoing, the issue of reopening service 
connection for an acquired psychiatric disorder is separate 
from the issue of service connection for PTSD; thus, the law 
and regulations pertaining to finality of prior RO decisions 
are not applicable to the withdrawn PTSD claim. 

Returning to the veteran's claim to reopen service connection 
for bipolar disorder, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) addressed directives consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA) with regard to 
new-and-material-evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for service 
connection (in the event the claim is reopened and 
readjudicated).  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006).  As no 
such notice has been provided to the veteran, his new and 
material evidence claim for service connection for a 
psychiatric disorder must be remanded.

Regarding claims to reopen filed on or after August 29, 2001, 
as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was revised to define "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Accordingly, the claim to reopen service connection for a 
psychiatric disorder, claimed as bipolar disorder, is 
REMANDED for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice letter that explains the meaning 
of "new" and "material" evidence and 
describes the particular type of evidence 
necessary to substantiate any elements 
that were found insufficient in the prior 
denial of this claim in April 1982, 
specifically including competent medical 
evidence that any currently diagnosed 
psychiatric disorder is related to active 
duty service.  VA must inform the veteran 
of the specific information and evidence 
not of record (1) that is necessary to 
reopen this claim (medical nexus opinion 
relating a current diagnosed psychiatric 
disability to an in-service injury or 
disease), (2) that VA will seek to 
obtain, and (3) that he is expected to 
provide (medical nexus opinion relating a 
current diagnosed psychiatric disability 
to an in-service injury or disease).  He 
should also be advised to provide any 
evidence in his possession that pertains 
to the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  Then, after giving him an opportunity 
to respond to this additional Kent 
notice, determine whether there is new 
and material evidence to reopen the claim 
for service connection for a psychiatric 
disorder, claimed as bipolar disorder.  
If the claim is not reopened (or reopened 
but not granted on the merits), send the 
appellant and his representative a 
supplemental statement of the case, and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



